Opinion issued January 23, 2014




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                           NO. 01-12-01111-CR
                           NO. 01-12-01112-CR
                         ———————————
                JOSHUA MATTHEW FLORES, Appellant
                                    V.
                    THE STATE OF TEXAS, Appellee



                 On Appeal from the 230th District Court
                          Harris County, Texas
                 Trial Court Case Nos. 1342935 & 1342936



                       MEMORANDUM OPINION

     After the trial court denied his motion to suppress evidence, appellant,

Joshua Matthew Flores, pleaded guilty to the third-degree felony offenses of
possession of between one and four grams of a controlled substance, cocaine, 1 and

unlawful possession of a firearm by a felon.2               Based upon an agreed

recommendation on punishment, the trial court sentenced appellant to two years’

confinement for each offense, to run concurrently. 3        In two issues, appellant

contends that the trial court erroneously denied his motion to suppress the

contraband and a firearm found during the search of his residence because the

probable-cause affidavit did not state sufficient facts to support the affiant’s belief

that contraband could be found at appellant’s residence.

      We affirm.

                                    Background

      On April 5, 2012, Houston Police Department Officer A. Duncan applied for

a warrant to search appellant’s residence for drugs and drug paraphernalia. The

probable-cause affidavit physically described both appellant and his residence, and

Officer Duncan stated his belief that cocaine and marijuana could be located on the

premises. As support, he averred as follows:
1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.102(3)(D) (Vernon 2010)
      (providing that cocaine is penalty group one substance); id. § 481.115(c) (Vernon
      2010) (providing that possession of between one and four grams of penalty group
      one substance is third-degree felony).
2
      See TEX. PENAL CODE ANN. § 46.04(a) (Vernon 2011).
3
      The possession of a controlled substance offense was tried in trial court cause
      number 1342935 and resulted in appellate cause number 01-12-01111-CR. The
      unlawful possession of a firearm offense was tried in trial court cause number
      1342936 and resulted in appellate cause number 01-12-01112-CR.
                                          2
Your affiant, A.B. Duncan, a City of Houston Police Officer, is
currently assigned to the Special Investigations Command, Narcotics
division, as a Field Case agent in Squad #5.

Your affiant met with a confidential informant who has been used in
the past and the information given by the informant has proven to be
credible and reliable and has lead to felony arrest. Your affiant drove
the confidential informant to [Flores’s address] and he/she pointed to
the above described home and told your affiant that Joshua Flores
who lives at the home sells large quantities of cocaine. The
confidential informant also told your affiant that he/she has seen large
quantities of cocaine in the home on several occasions. The
confidential informant further told affiant that Joshua Flores uses a
white Toyota Camry to deliver cocaine to other dealers in and around
Houston.

Your affiant then researched Joshua Flores and discovered since 1999
he has multiple arrests including one arrest for possession of
marijuana. Your affiant further researched [the address] and the white
Toyota Camry driven by Joshua Flores. Your affiant discovered that
Joshua Flores owns a white 2007 Toyota Camry . . . and had an
original purchase price of $30,000.00. The home . . . is owned by
Joshua Flores according to Harris County Appraisal District and is
valued at $170,000.00. Your affiant checked Joshua Flores through
the Texas Work Force Commission and discovered that no source of
employment has been reported since 2004.

On February 20, 2012 your affiant and other officers assigned to
squad #5 began surveillance on Joshua Flores at [his residence].
Affiant conducted surveillance for several days.           During the
surveillance your affiant watched as Joshua Flores on multiple
occasions would exit his garage driving the above described Toyota
Camry and drive to different homes in and around Houston. While at
these different homes Joshua Flores would walk inside only staying
for less than five minutes and would then return to [his] home parking
the above described vehicle in the garage and shutting the door.
Based on your affiants experience this type of activity is consistent
with narcotics trafficking.



                                   3
On February 23, 2012 while conducting surveillance at [Flores’s
residence] your affiant watched as Joshua Flores exited his garage
driving the white Toyota Camry at approximately 3:00pm. Your
affiant then watched as Joshua Flores drove directly to a gas station
located at West Road at Jackrabbit Road and parked in a space
without making any other stops. A short time late he met with a
Hispanic male later identified as Mr. Noel Mendoza. Your affiant
watched as Noel Mendoza handed Joshua Flores money. Joshua
Flores then handed Noel Mendoza a clear plastic bag containing a
white powder substance. Your affiant then watched as Joshua Flores
drove back to [his residence] and parked in the garage. Officer R.
Dabila and J. Walker were able to follow Noel Mendoza and had him
stopped by a marked patrol unit. Mr. Noel Mendoza was found to be
in possession of cocaine and was arrested and charged. Mr. Noel
Mendoza then gave affiant the following written statement, “I met
with Joshua who drives a white Toyota Camry at West Road at the
[S]hell station. Joshua sold me $200.00 dollars worth of cocaine; he
has it every time I call.”

On April 4, 2012 while conducting surveillance at [Flores’s residence]
your affiant watched as Joshua Flores exited his garage driving the
white Toyota Camry at approximately 4:15pm. Officers J. Walker, R.
Dabila and affiant followed Mr. Flores and watched as he drove to
Jones Road at West Road and parked in a Sears’s parking lot. A short
time later a gray Toyota Tundra pulled up and a white male later
identified as Mr. David Copeland exited the car and met with Joshua
Flores who was sitting in the drivers’ seat of the white Toyota Camry.
Affiant watched as Mr. David Copeland handed Joshua Flores money.
Affiant then watched as Joshua Flores handed Mr. David Copeland a
clear plastic bag containing a white powder substance which David
Copeland placed in his left front pocket. Affiant further watched as
Joshua Flores handed David Copeland a clear plastic bag which
contained a green leafy substance. Mr. David Copeland then got back
into his vehicle and drove out of the parking lot. Mr. David Copeland
was stopped [in] traffic by a marked patrol unit and was found to be in
possession of a large quantity of cocaine and marijuana. Mr. David
Copeland told officers that the drugs were not his and they belonged
to the passenger in the car Mr. Samuel Amspoker. Officer J. Walker
and affiant met with Mr. Samuel Amspoker and he gave the following
written statement, “Today my friend and me met with somebody
                                  4
      named Josh at the Sears at Jones Road and West Road. Josh gave
      David the weed and the powder. Josh was driving a white car.”

      Based on the fact that a confidential information told affiant that
      he/she has seen large quantities [of] cocaine on several occasions at
      [Flores’s residence], the activities of Joshua Flores that are consistent
      with narcotics trafficking and the two arrests described in this
      affidavit. Your affiant believes there is additional cocaine and
      marijuana in the home at [Flores’s address].

The magistrate issued the search warrant on April 5, 2012.

      Later that day, Officer Duncan again conducted surveillance on appellant’s

house. At one point, appellant got in his car and drove away from his house.

Officer Duncan stopped appellant after he witnessed him commit two traffic

violations.    Officer Duncan then conducted a search of appellant’s residence

pursuant to the search warrant. He discovered 2.51 grams of cocaine, 124 grams of

marijuana, and a firearm located in plain view inside the residence.

      Appellant moved to suppress both the contraband and the firearm discovered

during the search of his house, arguing, among other things, that the probable-

cause affidavit was not sufficient to support Officer Duncan’s belief that

contraband would be present in the residence at the time of the search. After a

hearing at which Officer Duncan testified, the trial court denied appellant’s motion

to suppress.    The trial court issued findings of fact and conclusions of law,

concluding, among other things, that the contraband was “lawfully seized pursuant

to a lawfully-obtained search warrant,” that the probable-cause affidavit was

                                         5
sufficient to support the issuance of the search warrant, and that the magistrate

“was presented with a substantial basis for concluding that probable cause existed”

to support the issuance of the warrant.

      Appellant subsequently pleaded guilty to the offense of possession of

between one and four grams of a controlled substance and the offense of unlawful

possession of a firearm by a felon. Based upon an agreed recommendation as to

punishment, the trial court assessed appellant’s punishment at two years’

confinement for both offenses, to run concurrently.      The trial court certified

appellant’s right to appeal the denial of his motion to suppress, and this appeal

followed.

                     Sufficiency of Probable-Cause Affidavit

      In his two issues on appeal, appellant contends that the trial court

erroneously denied his motion to suppress evidence because the probable-cause

affidavit did not state sufficient facts to support Officer Duncan’s belief that

contraband could be found at appellant’s residence.

      A.     Standard of Review

      When reviewing a trial court’s ruling on a motion to suppress evidence, we

normally use a bifurcated standard of review. Guzman v. State, 955 S.W.2d 85, 89

(Tex. Crim. App. 1997).       Under this standard, we defer to the trial court’s

determination of historical facts but review de novo the application of the law to

                                          6
the facts. Id. However, when the question before the trial court is whether

probable cause supported the issuance of a search warrant, the trial court does not

make credibility determinations but is instead “constrained to the four corners of

the affidavit.” State v. McLain, 337 S.W.3d 268, 271 (Tex. Crim. App. 2011)

(citing Hankins v. State, 132 S.W.3d 380, 388 (Tex. Crim. App. 2004)). Thus,

when we review a magistrate’s decision to issue a warrant, “we apply a highly

deferential standard because of the constitutional preference for searches to be

conducted pursuant to a warrant as opposed to a warrantless search.” Id. (citing

Swearingen v. State, 143 S.W.3d 808, 810–11 (Tex. Crim. App. 2004)). We will

uphold the magistrate’s probable cause determination as long as the magistrate had

a substantial basis for concluding that probable cause existed. Id.; see also Illinois

v. Gates, 462 U.S. 213, 236, 103 S. Ct. 2317, 2331 (1983) (“[T]he traditional

standard of review of an issuing magistrate’s probable cause determination has

been that so long as the magistrate had a ‘substantial basis for . . . conclud[ing]’

that a search would uncover evidence of wrongdoing, the Fourth Amendment

requires no more.”) (quoting Jones v. United States, 362 U.S. 257, 271, 80 S. Ct.
725, 736 (1960)).

      We do not analyze probable-cause affidavits in a hyper-technical manner.

See McLain, 337 S.W.3d at 271 (citing Gates, 462 U.S. at 236, 103 S. Ct. at 2331).

Instead, we interpret the affidavit in a “commonsensical and realistic manner,

                                          7
recognizing that the magistrate may draw reasonable inferences.” Id. We do not

focus on information that is not contained within the probable-cause affidavit;

rather, we focus on the “combined logical force of facts that are in the affidavit.”

Rodriguez v. State, 232 S.W.3d 55, 62 (Tex. Crim. App. 2007) (emphasis in

original). When in doubt, we defer to all reasonable inferences that the magistrate

could have made when considering the affidavit. McLain, 337 S.W.3d at 271; see

also Jones v. State, 364 S.W.3d 854, 857 (Tex. Crim. App. 2012) (“‘[T]he

magistrate’s decision should carry the day in doubtful or marginal cases, even if

the reviewing court might reach a different result upon de novo review.’”) (quoting

Flores v. State, 319 S.W.3d 697, 702 (Tex. Crim. App. 2010)).

      To justify the issuance of a search warrant, the affidavit must set forth facts

sufficient to establish probable cause that (1) a specific offense has been

committed; (2) the specifically described property or items to be searched for or

seized constitute evidence of that offense; and (3) the property or items

constituting such evidence are located at the particular place to be searched. TEX.

CODE CRIM. PROC. ANN. art. 18.01(c) (Vernon Supp. 2013); McKissick v. State,

209 S.W.3d 205, 211 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d). We

determine whether the facts alleged in the probable-cause affidavit sufficiently

support a search warrant by examining the totality of the circumstances. State v.

Griggs, 352 S.W.3d 297, 301 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d).

                                         8
Probable cause “is a fluid concept—turning on the assessment of probabilities in

particular factual contexts—not readily, or even usually, reduced to a set of neat

legal rules.” Rodriguez, 232 S.W.3d at 64 (quoting Gates, 462 U.S. at 232, 103 S.

Ct. at 2329). A search warrant is supported by probable cause when the facts set

out within the “four corners” of the affidavit are “sufficient to justify a conclusion

that the object of the search is probably on the premises to be searched at the time

the warrant is issued.” Davis v. State, 202 S.W.3d 149, 154 (Tex. Crim. App.

2006).

      B.     Validity of Probable-Cause Affidavit

      In his first issue, appellant challenges the trial court’s denial of his motion to

suppress the cocaine recovered from his house.

      On appeal, appellant, as he did at the suppression hearing, isolates portions

of the probable-cause affidavit, attacks each portion by arguing that the facts stated

in the particular portion of the affidavit do not justify a probable cause finding, and

then concludes that because none of the facts when viewed in isolation support

probable cause, the affidavit as a whole does not support the magistrate’s

determination that probable cause existed to believe that appellant possessed

contraband at his residence.

      Appellant ignores the fact that, in reviewing a magistrate’s determination as

to the adequacy of the probable-cause affidavit, we do not examine each piece of

                                          9
evidence presented to the magistrate in the affidavit in isolation, such that, if the

pieces of evidence do not, standing alone, support probable cause, the entire

affidavit fails. Instead, we review the totality of the facts and circumstances

presented to the magistrate in the probable-cause affidavit in a “commonsensical

and realistic manner,” while deferring to reasonable inferences that the magistrate

could have made, to determine whether the magistrate had a substantial basis for

concluding that probable cause existed. See McLain, 337 S.W.3d at 271; Davis,
202 S.W.3d at 156 (“Under the Fourth Amendment, an affidavit is sufficient to

establish probable cause if, from the totality of the circumstances reflected in the

affidavit, the magistrate was provided with a substantial basis for concluding that

probable cause existed.”).

      Here, the probable-cause affidavit reflected that Officer Duncan’s

investigation began when he received a tip from an unnamed confidential

informant, in which the informant accompanied Duncan to appellant’s house,

identified appellant as a resident of the house, identified appellant as a seller of

“large quantities of cocaine,” stated that he had seen “large quantities of cocaine in

the home on several occasions,” and related that appellant used a white Toyota

Camry to make cocaine deliveries around Houston.              Officer Duncan then

researched appellant and discovered, among other things, that he has one prior

drug-related arrest and that he owns a white Toyota Camry.

                                         10
      Officer Duncan then began surveillance on appellant on February 20, 2012.

Three days after beginning surveillance, Officer Duncan watched appellant leave

his house in his white Camry, which had been parked inside the garage, and drive

directly to a gas station on West Road and park in the parking lot. Officer Duncan

observed appellant meet with another man, Noel Mendoza, and engage in a

transaction in which appellant handed Mendoza a “clear plastic bag containing a

white powder substance” and Mendoza handed appellant money. Officer Duncan

followed appellant back to his house, where he parked his car in his garage.

Officers Dabila and Walker followed, and later stopped, Mendoza. Mendoza had

cocaine in his possession. In a written statement, he told Officer Duncan, “I met

with Joshua who drives a white Toyota Camry at West Road at the [S]hell station.

Joshua sold me $200.00 dollars worth of cocaine; he has it every time I call.”

      Approximately six weeks later, on April 4, 2012, Officer Duncan again

conducted surveillance of appellant’s residence. Appellant again left his garage

driving his white Camry and drove to a Sears store, also located on West Road.

Appellant again parked in the parking lot and waited for another vehicle to arrive.

Shortly thereafter, David Copeland and Samuel Amspoker pulled up to where

appellant was waiting. Copeland walked over to appellant’s car, and officers

watched as Copeland handed appellant money, and appellant handed Copeland two

clear plastic bags, one containing a white powder substance and one containing a

                                         11
green leafy substance. Copeland then returned to his vehicle and left the parking

lot. Officers later stopped him for a traffic violation, and officers determined that

Copeland was “in possession of a large quantity of cocaine and marijuana.”

Amspoker met with Officer Duncan and stated, in writing, “Today my friend and

me met with somebody named Josh at the Sears at Jones Road and West Road.

Josh gave David the weed and the powder. Josh was driving a white car.” The

following day, April 5, 2012, Officer Duncan prepared the probable-cause affidavit

containing the preceding facts and presented it to a magistrate, who issued a

warrant authorizing the search of appellant’s residence.

      The probable-cause affidavit thus established that, after receiving

information that appellant sold narcotics and had possessed narcotics at his home

on prior occasions, Officer Duncan confirmed the informant’s information

concerning the appellant’s ownership of the residence and type of vehicle he drove

and began surveillance of appellant. On two occasions approximately six weeks

apart, Officer Duncan watched appellant leave his house in his car, drive to a local

parking lot, wait for another vehicle to arrive, and then engage in a drug

transaction before returning home. Officers confirmed that the purchasers bought

cocaine and marijuana from appellant, and one of the purchasers, Mendoza,

indicated that he had an ongoing arrangement with appellant, in which appellant

sold him cocaine “every time [he] call[ed].”

                                         12
      At the suppression hearing, Officer Duncan agreed with defense counsel that

he was not trying to tell the trial court that appellant had an “ongoing drug dealing

business” during the period in between the February 23 transaction and the April 4

transaction, a period of time about which the affidavit contained no information.

However, we do not consider testimony given at the suppression hearing when

reviewing the sufficiency of a probable cause affidavit. See Blake v. State, 125
S.W.3d 717, 723 (Tex. App.—Houston [1st Dist.] 2003, no pet.) (“Statements

made during a motion to suppress hearing do not factor into the probable cause

determination; rather, we examine only the four corners of the affidavit to

determine whether probable cause exists.”).       Instead, we solely consider the

information presented within the four corners of the affidavit, and, when we do so,

we conclude that the magistrate could have reasonably concluded based on the

totality of information that appellant sold cocaine on a continuing basis. The

magistrate also could have reasonably inferred from the facts presented in the

probable-cause affidavit that, in operating his drug business, appellant kept his

drug supply in his house, electing to drive to his buyers to deliver the contraband

rather than inviting drug users and other dealers to his house to conduct

transactions. See McLain, 337 S.W.3d at 272 (“When in doubt, the appellate court

should defer to all reasonable inferences that the magistrate could have made.”);

Rodriguez, 232 S.W.3d at 64 (“And, although it is entirely possible that Cantu took

                                         13
all of the cocaine stored at the Goddard Street garage with him when he left, it is at

least as likely that the three kilo package was just a small part of the whole

cache.”). Furthermore, the magistrate also could have reasonably inferred that, in

conducting these transactions, appellant carried only the amount of contraband

needed for the particular transaction with him instead of leaving his entire drug

supply in his car, an inherently mobile location with significantly less privacy than

his house. See, e.g., South Dakota v. Opperman, 428 U.S. 364, 368, 96 S. Ct.
3092, 3096 (1976) (“The expectation of privacy as to automobiles is further

diminished by the obviously public nature of automobile travel.”); Keehn v. State,

279 S.W.3d 330, 336 (Tex. Crim. App. 2009) (noting that Fourth Amendment

jurisprudence “recognizes that individuals possess a greater privacy interest in a

fixed residence” as opposed to motor home or regular vehicle).

      We conclude that when we view all of the facts presented in the probable-

cause affidavit in the totality instead of in isolation, as we must when reviewing the

sufficiency of a probable cause affidavit, the magistrate had a substantial basis for

concluding that probable cause existed that contraband was present at appellant’s

house. See McLain, 337 S.W.3d at 271; Rodriguez, 232 S.W.3d at 62 (stating that

we do not focus on information not contained in probable-cause affidavit but rather

on “combined logical force of facts that are in the affidavit”); Davis, 202 S.W.3d

at 154 (stating that search warrant is supported by probable cause if facts in

                                         14
affidavit are “sufficient to justify a conclusion that the object of the search is

probably on the premises to be searched at the time the warrant is issued”). We

therefore hold that the trial court correctly denied appellant’s motion to suppress

evidence.

      Appellant argues, however, that the affidavit failed to establish the

confidential informant’s reliability, which renders the tip unhelpful for determining

probable cause.    We observe that Officer Duncan relied on the informant’s

information to kick off his investigation.       Officer Duncan then conducted

surveillance on appellant for approximately six weeks before seeking a search

warrant, during which time he witnessed appellant leave his home and immediately

conduct two drug transactions before returning home. Information provided by an

informant “must contain some indicia of reliability or be reasonably corroborated

by police before it can be used to justify a search.” Blake, 125 S.W.3d at 727

(emphasis added); see also Gates, 462 U.S. at 230, 103 S. Ct. at 2328 (holding that

informant’s veracity, reliability, and basis of knowledge “are all highly relevant in

determining the value of his report” but that these elements are not “entirely

separate and independent requirements to be rigidly exacted in every case”;

instead, they are “closely intertwined issues that may usefully illuminate the

commonsense, practical question” of whether probable cause exists); Elardo v.

State, 163 S.W.3d 760, 767 (Tex. App.—Texarkana 2005, pet. ref’d) (“The police

                                         15
can provide other indicia of reliability by independent corroboration of the

informant’s information.”); State v. Walker, 140 S.W.3d 761, 766 (Tex. App.—

Houston [14th Dist.] 2004, no pet.) (“In the affidavit, however, Miller does not rely

solely on the confidential informant’s information to show there was cocaine in

Walker’s residence.      Instead, Miller relies on his own and other officers’

observations during their surveillance of Baker while he was at Walker’s residence

and during the subsequent traffic stop.”). Here, the informant’s tip was reasonably

corroborated by the surveillance done by police. Moreover, it was not the only

evidence contained in the probable-cause affidavit that supported the conclusion

that drugs could be found in appellant’s residence.

      Appellant also argues that the February 23 transaction—as well as the

informant’s tip, which did not establish when the informant had seen cocaine in

appellant’s house—is stale and does not support the issuance of a warrant. To

justify a finding that the probable-cause affidavit is sufficient to support the search

warrant, the facts set out in the affidavit must not have become stale when the

magistrate issues the warrant. McKissick, 209 S.W.3d at 214. Probable cause

ceases to exist when, at the time the magistrate issues the search warrant, it would

be unreasonable to presume the items still remain at the suspected place. Id. The

proper method for determining whether supporting facts have become stale is to

examine, in light of the criminal activity involved, the time elapsing between the

                                          16
occurrence of the events set out in the affidavit and the time the magistrate issues

the warrant. Id. “When the affidavit recites facts indicating activity of a protracted

and continuous nature—i.e., a course of conduct—the passage of time becomes

less significant.” Id.; see also Jones, 364 S.W.3d at 860 (“We have suggested that

time is a less important consideration when an affidavit recites observations that

are consistent with ongoing drug activity at a defendant’s residence.”) (citing

McLain, 337 S.W.3d at 273–74).

      Here, the February 23 transaction primarily corroborated the informant’s tip.

Moreover, although the affidavit did not specify when the informant observed

cocaine in appellant’s residence and the officers observed appellant engage in a

drug transaction on February 23, approximately six weeks before issuance of the

warrant, officers also observed appellant engage in a drug transaction on April 4,

the day before Officer Duncan sought a warrant from the magistrate, and this

transaction was remarkably similar to the February 23 transaction. The affidavit

also reflected that Mendoza told Officer Duncan on February 23 that appellant has

cocaine for him “every time [he] call[s].” The magistrate could have reasonably

concluded that the facts described in the probable-cause affidavit indicated that

appellant’s drug operation “was of a continuous and protracted nature, making the

passage of time between this activity and appellant’s arrest less relevant.” See




                                         17
McKissick, 209 S.W.3d at 215. Thus, the affidavit was not insufficient to support

the probable cause determination due to staleness. 4

      We overrule appellant’s first issue.

      C.     Failure to Suppress Firearm

      In his second issue, appellant argues that the trial court erred in failing to

suppress the firearm that was found when the officers executed the search warrant,

which did not mention a firearm.          Appellant argues that “the firearm was

discovered only because of the execution of the search warrant” and that “the

admissibility of the firearm as evidence stands or falls with the question of the

legality of the search.”

      We have concluded that the search warrant authorizing the search of

appellant’s home was valid. The officers were, therefore, lawfully where the

contraband could be viewed and seized. Appellant raises no independent argument


4
      Appellant also argues that the search of his house could not be supported by the
      search incident to arrest doctrine because he was arrested away from his house.
      Because we have held that the search warrant was valid, we need not address this
      argument. Furthermore, although appellant states that his arrest for committing
      two traffic violations was “an obvious sham” and “a ‘pretext’ arrest” he also
      acknowledges that “[t]he pretextual character of an arrest does not render it
      illegal.” See Garcia v. State, 827 S.W.2d 937, 944 (Tex. Crim. App. 1992) (“[A]s
      long as the facts and circumstances show a valid and legal detention, it serves no
      actual Fourth Amendment function to attempt to unearth the subjective reasons for
      such detention.”); Overshown v. State, 329 S.W.3d 201, 205 (Tex. App.—Houston
      [14th Dist.] 2010, no pet.) (“[P]olice may validly stop a vehicle for a traffic
      violation so long as the stop would be objectively reasonable, regardless of
      whether the stop is a mere pretext to investigate unrelated criminal conduct.”).
      Appellant makes no further argument concerning whether his arrest was valid.
                                          18
for why the trial court should have granted the motion to suppress the firearm. See,

e.g., State v. Betts, 397 S.W.3d 198, 206 (Tex. Crim. App. 2013) (“[S]eizing

contraband in plain view does not run afoul of the Fourth Amendment.”); Keehn,
279 S.W.3d at 334 (stating that plain-view doctrine is satisfied if officers are

lawfully where object can be “plainly viewed,” incriminating character of object is

immediately apparent, and officers have right to access object); see also TEX. R.

APP. P. 38.1(i) (requiring briefing and authority for preservation of error).

      We overrule appellant’s second issue.

                                     Conclusion

      We affirm the judgment of the trial court.




                                                Evelyn V. Keyes
                                                Justice

Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           19